Case 1:18-cr-20685-KMW Document 377-1 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                              EXHIBIT 1




                                                                GOVERNMENT
                                                                  EXHIBIT
                                                                     1
                                                                 18-CR-20685
        Case 1:18-cr-20685-KMW Document 377-1 Entered on FLSD Docket 04/28/2021 Page 2 of 3




                                                 Quick Facts
                                                              — Money Laundering Offenses —


 Fiscal Year 2019                                                        Offender and Offense Characteristics
  IN FY 2019, 76,538 CASES WERE REPORTED TO THE                         •   79.1% of money laundering offenders were men.
      U.S. SENTENCING COMMISSION.
                                                                         •   39.5% were Hispanic, 33.4% were White, 19.6% were Black, and
     990 INVOLVED MONEY LAUNDERING.1                                        7.5% were Other races.

       MONEY LAUNDERING OFFENSES HAVE DECREASED BY                      •   Their average age was 41 years.
           13.0% SINCE FY 2018.
                                                                         •   72.4% were United States citizens.
                                Number of
                        Money Laundering Offenders2                      •   69.9% had little or no prior criminal history (Criminal History
                                                                             Category I).
       2,000
                                                                         •   The median loss for these offenses was $208,000.

                                                                                42.1% involved loss amounts of $150,000 or less.3
       1,500

                                                   1,138                        83.1% involved loss amounts of $1.5 million or less.
                     1,055     1,084    1,086
                                                               990
       1,000                                                             •   Sentences were increased for:
                                                                              Knowing the laundered funds were proceeds of an offense
                                                                                 involving a controlled substance, violence, weapons,
         500                                                                     national security, or the sexual exploitation of a minor
                                                                                 (19.7%);
                                                                              Sophisticated laundering (7.4%);
                                                                              A conviction under 18 U.S.C. § 1957 (engaging in monetary
            0                                                                    transactions in property derived from specified unlawful
                      FY        FY       FY         FY         FY
                                                                                 activity) (11.0%);
                     2015      2016     2017       2018       2019
                                                                              A conviction under 18 U.S.C. § 1956 (laundering of monetary
                                                                                 instruments) (84.2%);
                                                                              The defendant was in the business of money laundering with
                            Median Loss for                                      no underlying offense conduct (3.1%);
                        Money Laundering Offenses                             Leadership or supervisory role in the offense (20.0%); and
                                                                              Obstructing or impeding the administration of justice (4.9%).

       $300,000                                                          •   Sentences were decreased for:
                                                                              Minor or minimal participation in the offense (11.5%).
       $250,000
                                                                         •   The top five districts for money laundering offenders were:
       $200,000                                                               Southern District of Florida (71);
                                                                              Southern District of Texas (49);
       $150,000                                                               District of Arizona (41);
                                                                              Southern District of New York (41); and
       $100,000
                                                                              Central District of California (32).
        $50,000
                                                                         Punishment
                $0
                         FY       FY       FY        FY         FY       •   The average sentence for money laundering offenders was 70
                        2015     2016     2017      2018       2019          months.

                                                                         •   91.1% of were sentenced to prison.

                                                                         •   32.1% were convicted of an offense carrying a mandatory
For more Quick Facts, visit https://www.ussc.gov/research/quick-facts.       minimum penalty; of those, 56.5% were relieved of that penalty.
        Case 1:18-cr-20685-KMW Document 377-1 Entered on FLSD Docket 04/28/2021 Page 3 of 3



                      www.ussc.gov
                                                                                                             — Money Laundering Offenses —
                      pubaffairs@ussc.gov
                      @theusscgov


                                                                                                                       Sentence Relative to the
   Sentences Relative to the Guideline Range                                                                             Guideline Range (%)
                                                                                                                Within Range                Variances

    •    Of the 59.1% of money laundering offenders sentenced under the                                         Substantial Assistance      Other Downward
         Guidelines Manual:
                                                                                                     100

            36.1% were sentenced within the guideline range.
                                                                                                      75

            55.5% received a substantial assistance departure.
                Their average sentence reduction was 56.0%.                                          50

            7.4% received some other downward departure.
                                                                                                      25
                 Their average sentence reduction was 62.7%.


    •    40.9% received a variance; of those offenders:                                                  0
                                                                                                          FY                                               FY
                                                                                                         2015                                             2019
            98.2% received a downward variance.
                                                                                                                    Average Guideline Minimum and
                Their average sentence reduction was 45.2%.
                                                                                                                          Average Sentence
                                                                                                                              (months)
            1.8% received an upward variance.
                                                                                                                       Guideline Minimum         Sentence
                 Their average sentence increase was 41.7%.
                                                                                                     125

    •    The average guideline minimum has increased slightly over the past five                     100
         years while the average sentence imposed has remained relatively
         steady.
                                                                                                         75


            The average guideline minimum increased from 108 months in fiscal                           50
             year 2015 to 111 months in fiscal year 2019.
                                                                                                         25
            The average sentence imposed was 70 months in fiscal year 2015
             and in fiscal year 2019.                                                                     0
                                                                                                              FY                                           FY
                                                                                                             2015                                         2019
              Sentence Imposed Relative to the Guideline Range FY 2019


                                                                                                     1  Money Laundering offenses include cases in which the
                                                                                                     offender was sentenced under §2S1.1 (Laundering of
                                                                                                     Monetary Instruments; Engaging in Monetary Transactions in
                                                                                                     Property Derived from Unlawful Activity).

                                                                                                     2 Cases with incomplete sentencing information were
                                                                                                     excluded from the analysis.

                                                                                                     3 The Loss Table was amended effective November 1, 2001
                                                                                                     and November 1, 2015.




SOURCE: United States Sentencing Commission Datafiles, FY 2015 through FY 2019, USSCFY15-USSCFY19.
